Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Response to Amendment
	The 12/01/2021 amendment is acknowledged. After further consideration of the amended claims, issues regarding claim clarity under 35 USC 112 have been found. Additional, recitation of software per-se resulting in issues under 35 USC 101 are noted, as is the applicability of prior art references that were submitted by Applicant in their 11/10/2020 IDS.	Given these issues, new grounds of rejection have been made, and are presented below.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1 - 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
	Regarding claim 1, said claim is directed to a “computer implemented collaboration system comprising a data repository” and “server”. The broadest reasonable interpretation of the claimed data repository includes software-only embodiments, such as a software database. The same is true of the claimed server. Thus the broadest reasonable interpretation of claim 1 includes a non-statutory, software-only system. 	In order to overcome this rejection, Applicant is encouraged to positively recited hardware elements utilized in the claimed system, such as a “hardware processor” that is part of one or both of the data repository and server.
	Regarding claims 2 - 7, said claims further specify the system of claim 1, while failing to remedy the above noted deficiencies of 1. The analysis applied above to claim thus is similarly applicable to claims 2 - 7.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 1, 8, and 15, each of said claims concludes with a clause specifying “responsive to detecting a request . . . include a secondary display” which is recited as occurring “prior to escalation”. “Escalation” in the context of a collaboration system is not a term of art, and thus the Examiner has looked to Applicant’s specification to determine a reasonable interpretation of the claimed “escalation” step. Applicant’s originally filed specification describes “escalation” in multiple locations, e.g., [16, 164, 170], etc. Each of the recitations describes escalation as a process of adding an element (e.g., a “secondary display”) to a collaboration session. However, the above noted claims recite adding a “secondary display”  “prior to escalation”, which thus appears to require that the secondary display is added prior to the secondary display being added, which is not possible logically and thus indefinite. 	Clarifications positively recited in the claims regarding the intended scope of Regarding claims 2 – 7, 9 – 14, and 16 – 20, each of said claims depends on one of claims 1, 8, and 15, and fails to clarify the indefinite language in their respective parent claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 – 10, 12 – 17 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tatham (US-6223177-B1) in view of Roseman (Roseman, Mark and Saul Greenberg. “TeamRooms: network places for collaboration.” CSCW '96 (1996); note that a copy of Roseman was provided by Applicant in a 11/10/2020 IDS filing).
	Regarding claim 1, Tatham shows a computer implemented collaboration system (col. 3 lines 21-22), comprising:	a data repository (col. 3 line 46 and col. 3 lines 51-53);		a server coupled to the data repository, the server capable of supporting collaboration places (col. 3 lines 24-25 and col.3 lines 51-53), the server configured to:
Tatham does not show responsive to detecting a request from a first collaboration place interface at a first client computer of the plurality of client computers, including the secondary display.	Roseman shows responsive to detecting a request from a first collaboration place 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the collaboration environment of Tatham with the display synchronization and applet support of Roseman in order to ensure each member of the collaboration session maintains synchronization with the information being shared, thus facilitating a more coordinated and productive collaboration.
	Regarding claim 2, Tatham in view of Roseman further show wherein the server is further configured to, responsive to detecting the request from a first collaboration place interface at the first client computer of the plurality of client computers, include the secondary display with the primary display in each collaboration place interface of each client computer of the plurality of client computers (Roseman, pg. 328, right column).
	Regarding claim 3, Tatham in view of Roseman further show wherein the server is further configured to, responsive to detecting at least one additional request fAttorney Docket No.Application No. 16/859,574t f rom the first collaboration place interface at the first client computer of the plurality of client computers, include at least one additional display with the primary display and the secondary display in the first collaboration place interface, wherein the additional display is configured to display collaboration place data associated with a different collaborative activity than the primary display and the secondary display prior to escalation (Roseman, pg. 328, right column).
	Regarding claim 5, Tatham in view of Roseman further show wherein the secondary display comprises one or more of the group consisting of a chat window (Roseman, pg. 325, left column, see “Chat Tool”), a content window, a people window (Roseman, pg. 328, right column, see “Room Users”), and a things window;	wherein the chat window is configured for displaying a chat transcript and for receiving chat messages (Roseman, pg. 327, Fig. 1, item J);	wherein the content window is configured for presenting content, tools for modifying the content, and tools for navigating the content;	wherein the people window is configured for displaying a list of participant user names (Roseman, pg. 327, Fig. 1, item B); and	wherein the things window is configured for displaying data identifying the one or more data files for the collaboration place (Roseman, pg. 328, see “File Transfer”).
	Regarding claim 6, Tatham in view of Roseman further show wherein the server is further configured to, responsive to a file access request generated via the primary display or the secondary display, update a set of place data files associated with the place identifier to include a file corresponding to the file access request and provide the updated set of place data files to each of the plurality of client computers associated with the authorized participants simultaneously accessing the collaboration place (Roseman, pg. 329, see “File Transfer”).
	Regarding claim 7, Tatham in view of Roseman further show wherein the secondary display is configured for presenting data associated with the placeAttorney Docket No.Application No. 16/859,574 OPEN3651-9Customer ID: 109422 5 identifiers based on one or more of the one or more data files for the collaboration place, one or more log files for the 
	Regarding claim 8 and 15, the limitations of said claims are addressed in the rejection of claim 1.
	Regarding claim 9 and 16, the limitations of said claims are addressed in the rejection of claim 2.
	Regarding claim 10 and 17, the limitations of said claims are addressed in the rejection of claim 3.
	Regarding claim 12 and 19, the limitations of said claims are addressed in the rejection of claim 5.
	Regarding claim 13 and 20, the limitations of said claims are addressed in the rejection of claim 6.
	Regarding claim 14, the limitations of said claim are addressed in the rejection of claim 7.

Claims 4, 11, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tatham in view of Roseman as applied to claim 1 above, and further in view of Ludwig (US-6237025-B1).
	Regarding claim 4, Tatham in view of Roseman show wherein detecting the request from the first collaboration place interface comprises selecting a menu item presented on the first client computer, wherein the menu item is associated with the collaborative activity associated with the collaboration place data included in the secondary display (Roseman, pg. 328, right column see “select new applets from the tools menu”).
Tatham in view of Roseman do not show selectable icons.
Ludwig shows selectable icons (Fig. 4C, e.g., a “Print” icon, a “Video Phone” icon, a “Editor” icon, etc.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the application launching of Tatham in view of Roseman with Ludwig’s use of icons in order to utilize old and well known techniques for displaying information to users (visual representations via icons) as well as to assist users in locating an application via a graphical representation corresponding to said application, providing clarification regarding the application’s purpose and use.	 Regarding claim 11 and 18, the limitations of said claims are addressed in the rejection of claim 4.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442